A(_) l99A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release Page l of 3 Pages

 

UNITED STATES DISTRICT CoURT .e
for the

   

Eastern District of California

 

JAN 0'7 2019
CL R , . .
UNITED sTATES OF AMERICA, ) EASTEER¢S‘ oti§-"m?<':$rT§L°Z/\°?F‘YJN¢A
BY (",
V_ ) oEPuTY cLEm< L
) Case NO. 1:18-mj-00216-SKO
MARCUS NEWTON, )

 

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(l) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § l4l35a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at: U.S. DISTRICT COURT, 2500 Tulare Street, Fresno, California
Place

U.S. MAGISTRATE JUDGE ERICA P. GROSJEAN in Courtroom 10 (unless another courtroom is designated)

 

on JANUARY 16, 2019 at 10:00 AM

Date and Time

If blank, defendant will be notified of next appearance

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.

TO U.S. MARSHAL: DELAY RELEASE until Tuesday, January 8, 2019 at 8:00 AM and defendant is
ORDERED to report directly to the Pretrial Service office immediately upon release.

(Copies to: Defendant (through PRETRIAL SERVICES) PRETRIAL SERVICES US ATTORNEY
US MARSHAL)

F_ * ' _ 1

Ao 1993 `(Rev. 09/03- EDCA [Fresno]) Addniona1 conditions ofRe1ease (General) Page - of - Pages

NEWTON, Marcus Rashad
Doc. No. 1:18-MJ-00216-SKO
ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by ltself reasonably assure the appearance of the defendant and the safety
` of other persons and the community, it is FURTHER ORDERED that the release of the defendant 1s subject to the conditions marked
below:

|Zl (6) The defendant is placed in the custody of:
Name of person or organization Makeba Stewart

who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the
appearance of the defen . - all - duled court proceedings, and (c) to notify the court immediately in the event the

defendant violates any Fl JZ`
` T

lZl (7) The defendant must:
El (a) report on a regular basis to the following agency:
Pretrial Services and comply with their rules and regulations;

       
  
 
 
 

SIGNED:
l

|Zl (b) reside at a location approved by the PSO, and not change your residence without prior approval
of PSO; travel restricted to Eastem District of California, unless otherwise approved in
advance by PSO;

|Zl (c) report any contact with law enforcement to your PSO within 24 hours;

lZl (d) cooperate in the collection of a DNA sample;

lZl (e) not possess, have in your residence, or have access to a firearm/ammunition, destructive

device, or other dangerous weapon, additionally, you must provide written proof of divestment
of all firearms/ammunition, currently under your control;

lZl (f) .not apply for or obtain a passport or other traveling documents during the pendency of this
case;

lZl (g) participate in the Better Choices court program and comply with all the rules and regulations
of the program. You must remain in the program until released by a PSO. In accordance with
this condition, you must appear before the Honorable Erica P. Grosjean,U

lZl (h) participate in the following Location Monitoring program component and abide by all the
requirements of the program, which will include having a location monitoring unit installed in
your residence and a radio frequency transmitter device attached to your person. You must
comply with all instructions for the use and operation of said devices as given to you by the
Pretrial Services Agency and employees of the monitoring company. You must pay all or part
of the costs of the program based upon your ability to pay as determined by the PSO. HOME
INCARCERATION: You must remain inside your residence at all times except for medical
needs or treatment, religious services, and court appearances pre-approved by the PSO; and,

 

USMS SPECIAL INSTRUCTIONS:

|Zl (i) have your release on bond delayed until Tuesday, January 8, 2019, at which time you must
report immediately to Pretrial Services to initiate supervision.

\

 

 

 

AO l99C (Rev. 09/08- EDCA [Fresno]) Advice of Penalties Page __&__ of ;‘ >_' Pages
ADVICE OF PENALTIES AND SANCTIONS
To THE DEFENDANT: M(`,\\"CU\€';» NQ\¢\\`\'O\U

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both. ’

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This zentence will be
consecutive (i.e., in addition to) to any other sentence you receive. '

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; 'or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing. '

lf, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(l) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you Will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both,

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

   
 

I acknowledge that I am the defendant in this case and that I am aware of` t o itions of release. I promise to obey all

conditions of release, to appear as directed, and surrender to serve any sentence ' posed.' I am aware of the penalties and sanctions
set forth above. ' '

 

@.L.W

Defendant 's Signature

Directions to the United States Marshal

M w
. ` / l Judicial bzficer’s SigIZ/lu e /

BARBARA A. McAULIFFE, U.S. AGISTRATE JUDGE

Printed name and title

( ) The defendant is ORDERED released after processing

ma //4 //‘i
/ {/‘/ /

DlSTRlBUTION: COURT DEFENDANT PRETRIAL SERVICE U.S. ATTORNEY U.S. MARSHAL

